Citation Nr: 0218261	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  02-02 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Washington, DC


THE ISSUE

Entitlement to restoration of service connection for 
asthma.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from September 
1997 to October 1997.  

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2001 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, D.C.  In that 
decision, the RO severed service connection for asthma.  
In June 2002, the veteran testified before the undersigned 
during a Board hearing in Washington, D.C.  

In December 2000, the veteran requested an increased 
rating for asthma.  Given the favorable decision outlined 
below, the claim for an increased rating for asthma is 
referred to the RO for development as warranted.  


FINDINGS OF FACT

1.  Service connection for asthma was granted in a 
December 1997 rating decision.  

2.  In a January 2001 rating decision the RO severed 
service connection for asthma.

3.  The grant of service connection for asthma did not 
involve an undebatable error that was outcome 
determinative.  


CONCLUSION OF LAW

The rating decision granting service connection for asthma 
was not clearly and unmistakably erroneous, and service 
connection for asthma is restored.  38 U.S.C.A. § 1131, 
5109A (West Supp. 2002); 38 C.F.R. § 3.105 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that prior to the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  In addition, regulations 
implementing the VCAA were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001).  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

This is a case where it must essentially be determined 
whether the prior determination awarding service 
connection was clearly and unmistakably erroneous.  There 
is no further evidence to be developed.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is inapplicable to a claim based on CUE.  Parker 
v. Principi, 15 Vet. App. 407, 412 (2001); Livesay v. 
Principi, 15 Vet. App. 165, 178-79 (2001).  Since this 
decision grants the benefits sought, the veteran requires 
no additional assistance to substantiate his claim.

Legal Criteria

Under the governing statutory and regulatory criteria, 
service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury or disease during such service.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304 (2002).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to 
be in sound condition when he entered into military 
service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1132 (West 
1991); 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be presumed to have 
been aggravated by active service where there is an 
increase in disability during service.  In order to rebut 
the presumption of aggravation, there must be clear and 
unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) 
and (b) (2002).

Aggravation may not be conceded if the condition underwent 
no increase in severity during service on the basis of all 
of the evidence of record pertinent to the manifestations 
of the disability prior to, during, and subsequent to 
service. 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 
Vet. App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there 
is an increase in severity during service); Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  

Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as 
contrasted with symptoms, must have worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  See also Daniels 
v. Gober, 10 Vet. App. 474, 479 (1997); see also Browder 
v. Brown, 5 Vet. App. 268, 271 (1993) (Board must "explain 
the criteria it used to determine whether there was an 
increase in disability of [preexisting condition] during 
service and how, pursuant to such criteria, it concluded 
that [there was no in-service worsening].")

Once service connection has been granted, it can be 
severed only upon the Secretary's showing that the rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels, supra; Graves v. Brown, 6 Vet. App. 166, 170-71 
(1994).  

The Court has held that 38 C.F.R. § 3.105(d) places the 
same burden of proof on the VA when it seeks to sever 
service connection as 38 C.F.R. § 3.105(a) places upon a 
claimant seeking to have an unfavorable previous 
determination overturned.  Baughman v. Derwinski, 1 Vet. 
App. 563, 566 (1991).  In that regard, the Court has held 
that "clear and unmistakable error" is defined the same 
under 38 C.F.R. § 3.105(d) as it is under 38 C.F.R. § 
3.105(a).  Venturella v. Gober, 10 Vet. App. 340 (1997).

The Court has defined clear and unmistakable error as "a 
very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 
38 C.F.R. § 3.105(a) in a prior determination: (1) either 
the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied; (2) the error 
must be undebatable and of the sort which, had it not been 
made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record 
and law that existed at the time of the prior adjudication 
in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).  

However, the Court has recently held that although the 
same standards apply in a determination of clear and 
unmistakable error in a final decision (38 C.F.R. § 
3.105(a)) and determination as to whether a decision 
granting service connection was the product of clear and 
unmistakable error for the purposes of severing service 
connection (38 C.F.R. § 3.105(d)), section 3.105(d) does 
not limit the reviewable evidence to that which was before 
the RO in making its initial service connection award.  
Daniels, 10 Vet. App. at 480.  The Court reasoned that 
because 38 C.F.R. § 3.105(d) specifically states that "[a] 
change in diagnosis may be accepted as a basis for 
severance," the regulation clearly contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  Thus, "if the Court were 
to conclude that a service-connection award can be 
terminated pursuant to section 3.105(d) only on the basis 
of the law and record as it existed at the time of the 
award thereof, VA would be placed in the impossible 
situation of being forever bound to a prior determination 
regardless of changes in the law or later developments in 
the factual record."  Id.

Factual Background

The veteran's service medical records reflect a December 
1996 Report of Medical History, in which he initially 
checked "yes" that he did have or had shortness of breath 
and asthma.   The veteran subsequently checked "no".  
Clinical evaluation at that time revealed no finding for a 
respiratory disorder.  

In September 1997, the veteran sought treatment for a 
slight cough.  A treatment record notes the veteran's 
vague report of airway trouble as an infant with no 
problems since that time.  He denied a diagnosis of asthma 
or shortness of breath.  In October 1997, the veteran 
sought treatment complaining of shortness of breath with 
increased activity.  Treatment records during this period 
reflect the veteran's reported history of asthma and the 
use of oral steroids and inhalers prior to service.  

An Entrance Physical Standards Board (EPSB) report, also 
in October 1997, notes that the veteran reported for 
training and subsequently complained of chest tightness, 
shortness of breath and wheezing with increased activity.  
The veteran was reported as having a "positive history of 
same chief complaint."  The veteran was also reported as 
having been diagnosed with asthma at the age of 18 and 
noted as having used Prednisone inhalers and IV 
medications prior to active service.  The EPSB report 
noted that as a result of his respiratory distress, the 
veteran was given a temporary profile and prescribed a 
Proventil metered dose inhaler (two puffs four times a day 
as needed for episodes of shortness  of breath or 
wheezing).  A Prednisone taper was also prescribed for use 
as directed.  The report's conclusion was that the 
veteran's asthma existed prior to service and it was 
recommended that he be discharged from service.   

In November 1997, the veteran filed a claim for service 
connection for asthma as having been aggravated by 
service.  In a December 1997 rating decision, the RO 
granted the veteran service connection for asthma, finding 
that his pre-existing asthma disorder had been aggravated 
in service.  

On VA examination in May 1998, the veteran reported that 
bronchial asthma had been diagnosed in childhood.  He was 
currently being treated with inhalers.  On examination he 
had bilateral wheezes in both lungs, and pulmonary 
function studies performed in March 1998 were interpreted 
as showing mild hypoxemia with significant improvement on 
bronchodilators.  The diagnosis was bronchial asthma.

In an August 2000 rating decision, the RO proposed to 
sever service connection for asthma on the basis that the 
December 1997 decision granting service connection was 
based on clear and unmistakable error.  The record does 
not reflect a notice letter of the proposed severance.  In 
January 2001 rating decision, service connection for 
asthma was severed.  The veteran was notified of the 
decision that same month.  

Analysis

The Board must address the question of whether the prior 
grant of service connection for asthma in December 1997 
was "clearly and unmistakably erroneous." 

As noted, clear and unmistakable error in a prior rating 
decision is required to sever service connection.  This 
standard was in effect at the time the RO granted the 
veteran service connection in December 1997 and at the 
time severance was made in January 2001.  The veteran's 
service medical records reflect his reported medical 
history regarding the use of inhalers and oral steroids 
prior to active service.  While in service, the veteran 
was also prescribed inhalers and oral steroids.  The 
veteran has testified that his use of steroids prior to 
service was minimal, that he did not have a problem with 
shortness of breath with activity prior to service, and 
that he was first prescribed Prednisone following the 
onset of respiratory distress while on active duty. 

There is no indication that the RO failed to consider the 
correct law or facts in its 1997 decision granting service 
connection.  The RO could have read the record as showing 
that the veteran was asymptomatic at service entrance and 
became chronically ill during service.  The after acquired 
evidence shows that the veteran remained symptomatic on a 
daily basis after service.  A reasonable mind could read 
the evidence as showing a permanent increase in disability 
during service.  Such an increase would require 
application of the presumption of aggravation.  Since 
there was no medical opinion to the contrary, and since 
there were no medical records from the period prior to 
service, the RO could reasonably have concluded that the 
presumption of aggravation had not been rebutted.  In that 
case the RO would have been obligated to grant service 
connection for asthma.

On the basis of this record, the Board concludes that the 
RO's 1997 decision granting service connection for asthma 
did not involve an undebatable error that was outcome 
determinative.

To sever service connection, the burden is on the 
government to show that the grant of service connection 
was clearly and unmistakably erroneous.  This burden has 
not been met.  Accordingly, service connection for asthma 
is restored.  38 U.S.C.A. § 5109; 38 C.F.R. § 3.105.  


ORDER

The appeal is granted and service connection for asthma is 
restored.   


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

